DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/11/2021.
Claims 1-19 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (US 2012/0085400) in view of Bhusari et al. (US 2012/0138116) and Gang et al. (CN 104993005 with provided machine English translation).
Addressing claims 1, 3-9 and 13-15, Arena discloses an engineered substrate (figs. 1-2) comprising:
a seed layer 114 made of a first III-V semiconductor material [0041] for growth of a solar cell (fig. 3);
a support substrate 112 comprising a base 113 and a surface layer 115 epitaxially grown on a first side of the base ([0044], formed by HVPE, MOVPE or MBE), the base and the surface layer made of a GaAs second semiconductor material [0033 and 0042];
a direct bonding interface formed under partial pressure between the seed layer 114 and the surface layer 115 (fig. 1, the limitation “formed under partial pressure” is drawn to the process in which the seed layer is formed on the surface layer that does not structurally differentiate the claimed bonding interface between the seed layer and the surface layer from that of Arena, please see MPEP 2143; furthermore, Arena discloses direct bonding interface between the seed layer 114 and the surface layer 115 in the manner recited in paragraph [0044] of current application’s specification as “molecular adhesion between the two surfaces involved, without using any further bonding layers” because the seed layer 114 is epitaxially grown directly on the surface layer 115 as disclosed in paragraph [0045] of Arena; therefore, the direct bonding interface between the seed layer 114 and the surface layer 115 has the required molecular adhesion structure as recited by the specification; moreover, it does not appear that the formation of the direct bonding between the seed layer and the surface layer in partial vacuum is of any particular importance since the Applicants disclose that it is a typical process and neither the specification nor the claim recites any structure associated with the formation 
wherein the seed layer 114 is n-doped [0041] and the surface layer 115 is also doped and comprises a tunnel junction [0044].
	Arena further discloses in paragraph [0034] that the n-type dopant is Ge.

Arena is silent regarding “wherein the second semiconductor material comprises Ge”, “a doping concentration of the surface layer is higher than a predetermined value such that the electrical resistivity at the direct bonding interface is below 10 mOhm*cm2” and “wherein a doping concentration of the base as well as the thickness of the engineered substrate are such that absorption of the engineered substrate is less than 20%, and a total area-normalized series resistance of the engineered substrate is less than 10 mOhm*cm2”.

Bhusari discloses a bonding interface 450 between n+ type GaAs layer 420, which is analogous to the doped III-V layer 115 of Arena, and n+ type InP layer 440, which is analogous to the n-type III-V layer 114 of Arena (fig. 4B).  Bhusari further discloses the dopant concentration in the bonding layers InP or GaAs is greater than about 5x1018 cm-3 [0032], which is greater than the predetermined value of 1018 atoms/cm3 of current claims.  Furthermore, the bonding layers have a thickness 0.5 microns to 2 microns [0048] that overlaps with the claimed thickness range in claim 5.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the n-type layer 114 and the doped layer 115 of Arena with n-type Ge dopant as disclosed by Arena to form first bonding layer and second bonding layer having the same n-type conductivity as disclosed by Bhusari in order to form effective bonding interface between the layers as well as controlling optical absorption in the bonding layers (Bhusari, [0052 and 0060]).  Furthermore, one would have found it obvious to modify the n-type surface layer 115 of Arena in view of Bhusari to have the doping concentration that is greater than about 5x1018 cm-3 and the thickness between 0.75 to 1.5 µm as disclosed by Bhusari in order to achieve low electrical resistance across the bonding interface (Bhusari, [0032]) and for controlling the transmission of light through the bonding interface (Bhusari, [0052]).

Gang discloses epitaxially growing a n doped GaAs layer from a doped GaAs substrate; wherein the n doped GaAs substrate has a thickness between 300-700 microns and doping concentration between 1x1017 – 1x1018 cm-3 (page 5 lines 198-199), which overlap with the claimed thickness range of the base and the doping concentration of the base in claim 6.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the base layer Arena with the known doped GaAs material disclosed by Gang in order to obtain the predictable result of epitaxially growing a doped GaAs surface layer (Rationale B, KSR decision, MPEP 2143).  Furthermore, one would have found it obvious to modify the n-type GaAs base layer of Arena in view of Gang with the n-type Ge dopant material in order to obtain the predictable result of forming an n-type GaAs base layer (Rationale B, KSR decision, MPEP 2143).
	
With regard to the limitation “the second semiconductor material comprises Ge”, the limitation is met because the modified base layer and the modified surface layer as discussed above are made of Ge doped GaAs layer, which qualifies as the second semiconductor material comprises Ge.

With regard to the limitation “absorption of the engineered substrate is less than 20%, and a total area normalized series resistance of the engineered substrate is less than 10 mOhm*cm2”, the modified engineered substrate of Arena in view of Bhusari and Gang has the claimed properties because the seed layer, the surface layer and the base layer of Arena’s modified engineered substrate are made of the same materials as those of current application.  Furthermore, the surface layer, the seed layer and the base layer have the thicknesses that fall within the claimed thickness ranges of current application.  The seed layer, the surface layer and the base layer of Arena’s modified engineered substrate are also doped with the dopant concentration that fall within the claimed ranges of current application.  Therefore, the modified engineered substrate of Arena has all of the claimed structural requirements as those of current application to result in an engineered substrate with the all of the associated properties as those of current application, including the properties recited in claims 1 and 13-15.  
Alternatively, the recited properties of claims 1 and 13-15 are dictated by various parameters associated with the structure of the engineered substrate, such as the doping concentration and the thickness of the layers.  Bhusari and Gang disclose that the doping concentration and the thickness of the layers contribute to the electrical resistivity, optical transparency and efficiency of the resulting photovoltaic cell; therefore, one would have arrived at the engineered substrate with the claimed properties when performing routine experiment with the doping concentration and the thickness of the surface layer, the seed layer and the base layer within the ranges disclosed by Bhusari and Gang in order to optimize the electrical resistivity, optical transparency and performance of the photovoltaic cell. 


Addressing claim 16, paragraph [0032] of Bhusari discloses the first semiconductor layer includes material such as (Al)(Ga)InP(As)(Sb); therefore, the material of claim 16 would have been obvious by one of ordinary skill in the art based on the teaching of Bhusari when Ga and As are chosen as dopants for the first InP semiconductor material.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (US 2012/0085400) in view of Bhusari et al. (US 2012/0138116) and Gang et al. (CN 104993005 with provided machine English translation) as applied to claims 1, 3-9 and 13-16 above, and further in view of Ma et al. (CN 104576776 with provided machine English translation).
Addressing claim 2, Arena, Bhusari and Gang are silent regarding a back side metal contact on a second side of the base opposite the first side, the back side metal contact serving as a mirror.

Ma discloses a photovoltaic cell comprising GaAs substrate whose backside is covered by a metal electrode (page 2 lines 60-61).  Furthermore, the materials of the back side metal contact disclosed by Ma are reflective metals; therefore, the back side metal contact of Ma is structurally capable of functioning as a mirror.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the engineered substrate of Arena with the metal back side contact disclosed by Ma in order to extract the current generated from the photoactive layers of the photovoltaic cell.
 
Claims 1, 3-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (US 2012/0085400) in view of Bhusari et al. (US 2012/0138116), Gang et al. (CN 104993005 with provided machine English translation), Lagoutte et al. (WO2014154993 with the equivalent English translation provided by US2016/0043269) and Ghyselen et al. (WO2013/143854).
Addressing claims 1, 3-10, 13-15 and 17-19, Arena discloses a method of manufacturing an engineered substrate, comprising:
providing a seed layer 114, the seed layer made of made of a first III-V semiconductor material [0041];
providing a base substrate 113;
forming, by epitaxial growth [0044], a surface layer 115 on a first side of the base substrate 113, the base substrate and the surface layer made of a second semiconductor material [0042-0044];
directly bonding the seed layer 114 to the surface layer 115, thereby providing a direct bonding interface (figs. 1-2).
Arena further discloses the seed layer 114 is n-doped [0041] and the surface layer 115 is also doped and comprises a tunnel junction [0044].  The n-type dopant is Ge [0034].
	
Arena is silent regarding the steps of providing a first substrate; providing a seed layer on the first substrate; directly bonding the seed layer to the surface layer under partial vacuum, thereby providing a direct bonding surface; removing the first substrate and wherein a doping concentration of the surface layer is higher than a predetermined value such that the electrical resistivity at the direct bonding interface is below 10 mOhm*cm2 and wherein a doping concentration of the base as well as the thickness of the engineered substrate are such that absorption of the engineered substrate is less than 20%, a total area-normalized series resistance of the engineered substrate is less than 10 mOhm*cm2 and the second semiconductor material comprises Ge.

Lagoutte discloses a method of forming an engineered substrate comprising the steps of providing a first substrate 2, providing a seed layer 4 on the first substrate, directly bonding the seed layer 4 to the surface layer 7 (fig. 3c), thereby providing a direct bonding interface 9 and removing the first substrate 2 (fig. 4d).  Lagoutte further discloses the direct bonding technique is also known as bonding by molecular adhesion [0016], which is the same as that of current application.  The seed layer 4 is for growing subsequent solar cell layers 11 similarly to the utility of the seed layer disclosed by Arena.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Arena with the known steps of providing a first substrate, providing a seed layer on the first substrate and removing the first substrate after forming a direct bond between the seed layer and the surface layer as disclosed by Lagoutte in order to obtain the predictable result of forming a direct bond between the surface layer and the seed layer for subsequent growth of solar cell structure (Rationale B, KSR decision, MPEP 2143).  Furthermore, the direct bonding process of Lagoutte allows for subsequent thermal treatment step that reinforces the bonding interface between the seed layer and the surface layer with high optical transparency and low electrical resistivity (Lagoutte, [0028 and 0030]).

Ghyselen discloses direct bonding by molecular adhesion, like that of Lagoutte, is preferably performed under partial vacuum (page 16, second paragraph).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Arena in view of Lagoutte with the step of performing direct bonding by molecular adhesion under partial vacuum as disclosed by Ghyselen in order to obtain the predictable result of direct bonding the seed layer and the surface layer via molecular adhesion producing high quality bonding interface without significant defects (Ghyselen, page 16 second paragraph; Rationale B, KSR decision, MPEP 2143).

Bhusari discloses a bonding interface 450 between n+ type GaAs layer 420, which is analogous to the doped III-V layer 115 of Arena, and n+ type InP layer 440, which is analogous to the n-type III-V layer 114 of Arena (fig. 4B).  Bhusari further discloses the dopant concentration in the bonding layers InP or GaAs is greater than about 5x1018 cm-3 [0032], which is greater than the predetermined value of 1018 atoms/cm3 of current claims.  Furthermore, the bonding layers have a thickness 0.5 microns to 2 microns [0048] that overlaps with the claimed thickness range in claim 5.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the n-type layer 114 and the doped layer 115 of Arena with n-type Ge dopant as disclosed by Arena to form first and second bonding layer having the same n-type conductivity as disclosed by Bhusari in order to form effecting bonding interface between the layers as well as controlling optical absorption in the bonding layers (Bhusari, [0052 and 0060]).  Furthermore, one would have found it obvious to modify the n-type surface layer 115 of Arena in view of Bhusari to have the doping concentration that is greater than about 5x1018 cm-3 and the thickness between 0.75 to 1.5 µm as disclosed by Bhusari in order to achieve low electrical resistance across the bonding interface (Bhusari, [0032]) and for controlling the transmission of light through the bonding interface (Bhusari, [0052]).

Gang discloses epitaxially growing a n doped GaAs layer from a doped GaAs substrate; wherein the n doped GaAs substrate has a thickness between 300-700 microns and doping concentration between 1x1017 – 1x1018 cm-3 (page 5 lines 198-199), which overlap with the claimed thickness range of the base and the doping concentration of the base in claim 6.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the base layer Arena with the known doped GaAs material disclosed by Gang in order to obtain the predictable result of epitaxially growing a doped GaAs surface layer (Rationale B, KSR decision, MPEP 2143).  Furthermore, one would have found it obvious to modify the n-type GaAs base layer of Arena in view of Gang with the n-type Ge dopant material in order to obtain the predictable result of forming an n-type GaAs base layer (Rationale B, KSR decision, MPEP 2143).
	
With regard to the limitation “the second semiconductor material comprises Ge” (emphasis added), the limitation is met because the modified base layer and the modified surface layer as discussed above are made of Ge doped GaAs layer, which qualifies as semiconductor material comprises Ge.

With regard to the limitation “absorption of the engineered substrate is less than 20%, and a total area normalized series resistance of the engineered substrate is less than 10 mOhm*cm2”, the modified engineered substrate of Arena in view of Bhusari and Gang has the claimed properties because the seed layer, the surface layer and the base layer of Arena’s modified engineered substrate are made of the same materials as those of current application.  Furthermore, the surface layer, the seed layer and the base layer have the thicknesses that fall within the claimed thickness ranges of current application.  The seed layer, the surface layer and the base layer of Arena’s modified engineered substrate are also doped with the dopant concentration that fall within the claimed ranges of current application.  Therefore, the modified engineered substrate of Arena has all of the claimed structural requirements as those of current application to result in an engineered substrate with the all of the associated properties as those of current application, including the properties recited in claims 1, 10 and 13-19.  
Alternatively, the recited properties of claims 1, 10 and 13-19 are dictated by various parameters associated with the structure of the engineered substrate, such as the doping concentration and the thickness of the layers.  Bhusari and Gang disclose that the doping concentration and the thickness of the layers contribute to the electrical resistivity, optical transparency and efficiency of the resulting photovoltaic cell; therefore, one would have arrived at the engineered substrate with the claimed properties when performing routine experiment with the doping concentration and the thickness of the surface layer, the seed layer and the base layer within the ranges disclosed by Bhusari and Gang in order to optimize the electrical resistivity, optical transparency and performance of the photovoltaic cell. 

Addressing claim 12, in fig 1a, Lagoutte discloses an ion implantation step for creating an implantation layer 2 in a part of the first substrate 1 before directly bonding the seed layer to the surface layer (fig. 3c).

Addressing claim 16, paragraph [0032] of Bhusari discloses the first semiconductor layer includes material such as (Al)(Ga)InP(As)(Sb); therefore, the material of claim 16 would have been obvious by one of ordinary skill in the art based on the teaching of Bhusari when Ga and As are chosen as dopants for the first InP semiconductor material.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (US 2012/0085400) in view of Bhusari et al. (US 2012/0138116), Gang et al. (CN 104993005 with provided machine English translation), Lagoutte et al. (WO2014154993 with the equivalent English translation provided by US2016/0043269) and Ghyselen et al. (WO2013/143854) as applied to claims 1, 3-10 and 12-19 above, and further in view of Ma et al. (CN 104576776 with provided machine English translation).
Addressing claims 2 and 11, Arena, Bhusari and Gang are silent regarding a back side metal contact on a second side of the base opposite the first side, the back side metal contact serving as a mirror.

Ma discloses a photovoltaic cell comprising GaAs substrate whose backside is covered by a metal electrode (page 2 lines 60-61).  Furthermore, the materials of the back side metal contact disclosed by Ma are reflective metals; therefore, the back side metal contact of Ma is structurally capable of functioning as a mirror.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the engineered substrate of Arena with the metal back side contact disclosed by Ma in order to extract the current generated from the photoactive layers of the photovoltaic cell.

Response to Arguments
Applicant's arguments filed 11/11/2021 regarding the 35 USC 103 rejection of claims 1-19 have been fully considered but they are not persuasive.  The Applicants argued that the cited references do not disclose the limitation “wherein the second semiconductor material comprises Ge”.  The argument is not persuasive because Arena discloses n-type dopant includes Ge; therefore, when the base layer and the surface layer of Arena are modified to be n-type semiconductor material by using Ge as the n-type dopant in the manner discussed above, one would arrive at the second semiconductor material of the base layer and the surface layer comprising Ge as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/22/2021